PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Igal Raichelgauz, et al. 
Application No. 15/601,314
Filed: May 22, 2017
For: SYSTEM AND METHODS FOR DETERMINING ACCESS PERMISSIONS ON PERSONALIZED  CLUSTERS OF MULTIMEDIA CONTENT ELEMENTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition, filed December 29, 2020, to revive the above-identified application under the provisions of 37 CFR 1.137(a).  

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Oren Reches appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid.  On August 6, 2020, a petition under 37 CFR 1.137(a) was filed; however, the petition was dismissed in a decision mailed on October 8, 2020.  On December 29, 2020, the present petition was filed, with a one (1) months extension of time.

Since the one (1) month petition for extension of time $110.00 submitted with the petition on 
December 29, 2020, is unnecessary, and subject to refund by requesting in writing to the following address:  Mail Stop 16, Director of the U.S. Patent and Trademark Office, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  



This application is being referred to Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1058. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions


cc:	Oren Reches
	211 North Union St., Ste. 100
	Alexandria, VA 22314